Citation Nr: 1736795	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to benefits under 38 U.S.C. § 1805 for disability due to spina bifida.

2. Entitlement to benefits under 38 U.S.C. § 1815 for disability from birth defects other than spina bifida.


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran had unverified military service that included qualifying service in the Republic of Vietnam.  The appellant is the Veteran's biological daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Notice of Disagreement was received in December 2012.  A Statement of the Case was issued in July 2013.  The appellant submitted a timely VA Form 9 in September 2013.  

In September 2016, the appellant was afforded a hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the electronic claims file. 


FINDINGS OF FACT

1. The appellant's biological father is a Veteran who served in the Republic of Vietnam. 

2. The appellant's mother is not a veteran, and did not serve in the Republic of Vietnam. 

3. There is no competent evidence that the appellant has a form or manifestation of spina bifida.


CONCLUSIONS OF LAW

1. The criteria for entitlement to benefits under 38 U.S.C.A. § 1805 for an individual suffering from spina bifida whose biological father or mother is a Vietnam Veteran have not been met. 38 U.S.C.A. §§ 1802, 1805 (West 2015); 38 C.F.R. § 3.814 (2016).

2. The criteria for entitlement to benefits under 38 U.S.C.A. § 1815 for an individual with disability from a covered birth defect whose mother is a Vietnam Veteran have not been met. 38 U.S.C.A. §§ 1812, 1815 (West 2015); 38 C.F.R. § 3.815 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law and Regulations

VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicle, and Williams syndrome, that are associated with the Veteran's exposure to toxic herbicides. 38 U.S.C.A. § 1805 (a), 1812, 1815 (West 2015); 38 C.F.R. §§ 3.814 (a), 3.815 (2016). 

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. § 3.814 (c)(1) (2016). 

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta. 38 U.S.C.A. § 1802; 38 C.F.R. § 3.814 (c)(3).  Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue. Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), a claimant must show that the Vietnam veteran who was exposed to herbicides is his or her mother. 38 U.S.C.A. §§ 1812, 1815 (West 2015); 38 C.F.R. § 3.815 (2016). 

Analysis

During her Board hearing, and in other correspondence of record, the appellant has asserted that her Klippel-Trenaunay syndrome (or, K-T syndrome) is due to her father's exposure to Agent Orange while he served in Vietnam.  She has expressly denied having spina bifida, but contends that K-T syndrome should be added to the list of birth defects considered under 38 C.F.R. §§ 3.814 and/or 3.815 because they are similar congenital conditions caused by genetic mutations . See VA Form 9; see also Board Hearing Transcript.  She also asserts that because her K-T syndrome affects her spine it is thus tantamount or akin to spina bifida. See Board Hearing Transcript.  In addition, she has conceded that her mother did not serve in Vietnam, but argues that she is entitled to the claimed benefits because her father served in Vietnam. 

In this case, the Board finds that the appellant is not entitled to monetary allowance under either 38 U.S.C.A. § 1805 or 38 U.S.C.A. § 1815.  

As an initial matter, with regard to application of U.S.C.A. § 1815, the record does not show any military service (including, in particular, in the Republic of Vietnam) for the appellant's mother, and thus the appellant does not qualify for a monthly allowance on the basis of other birth defects (as listed above), as she is not the child of a biological mother who is a Vietnam Veteran. 38 U.S.C.A. §§ 1811, 1812, 1815 (West 2015); 38 C.F.R. § 3.815 (2016).  Notably, the appellant does not contend otherwise. See, e.g., November 2011 VA Form 21-0304 (Application for Benefits for Certain Children with Disabilities Born of Vietnam and Certain Korea Service Veterans)(indicating that the Veteran had Vietnam service, but that her mother had no Vietnam service); see also Hearing Transcript, p. 3 (appellant denied that her mother had Vietnam service).  

Moreover, although the appellant's biological father is a Veteran who had the requisite service in the Republic of Vietnam during the Vietnam era (see December 2012 rating decision), VA compensation is only payable to the appellant if she (the appellant) has been found to have certain forms of spina bifida. 38 U.S.C.A. §§ 1802, 1805, 1815 (West 2015); 38 C.F.R. §§ 3.814, 3.815 (2016).  In this case, the appellant has denied having spina bifida and there is no medical evidence of record to show that she has any form of spina bifida and/or manifestation of spina bifida. See 38 C.F.R. § 3.814(c)(4). 

In so finding, the Board acknowledges that the appellant submitted copies of private medical records and a Social Security Administration (SSA) decision in December 2016.  These records simply confirm ongoing diagnoses of K-T syndrome and a myriad of other conditions (e.g., hip dysplasia, back pain/lumbago, diabetes, vascular disorders, etc.).  The records not document a diagnosis of spina bifida or otherwise suggest that K-T syndrome is the diagnostic equivalent (in either form or manifestation) of spina bifida.  

The appellant also submitted a copy of an internet article from the Mayo Clinic's website. See http://www.mayoclinic.org/diseases-conditions/spina-bifida/basics/causes/con-20035356.  This article merely highlights the causes (i.e., it "appears to result from a combination of genetic and environmental risk factors") and complications of spina bifida, including neurological impairment (e.g., muscle weakness of the legs, bowel and bladder problem, and seizures) and orthopedic problems (e.g., deformed feet, uneven hips, and a curved spine).  The article does not address K-T syndrome or otherwise suggest that K-T syndrome is the diagnostic equivalent (in either form or manifestation) of spina bifida.  For these reasons, it is afforded no probative value.

Lastly, the Board acknowledges the appellant's assertions that because K-T syndrome is also a congenital disorder and has some overlapping symptomatology with spina bifida, it should, essentially, be classified as spina bifida (or a condition equivalent to spina bifida) so as to avail herself of the monetary allowance provided under 38 U.S.C.A. § 1805; 38 C.F.R. § 3.814.  However, the Board finds that diagnosing (or diagnostically classifying) a congenital condition such as spina bifida and its various forms and manifestations is not within the realm of knowledge of a non-expert.  As the evidence does not show that the appellant has expertise in medical matters, her statements in this regard are not competent and are afforded no probative value.  The appellant has otherwise presented no competent evidence of a spina bifida diagnosis or manifestation. 

In short, the evidence is against finding that, under the plain language of the regulation, the appellant has a form or manifestation of spina bifida. 38 U.S.C.A. §§ 1802, 1805 (West 2015); 38 C.F.R. § 3.814 (c)(4) (2016).

The Board is sympathetic to the appellant's medical condition and grateful for her father's service, and regrets that a more favorable outcome could not be reached.  However, as the law is dispositive of the issue on appeal, the claim must be denied because of the absence of legal merit or entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, for the reasons set forth above, the appellant is not entitled to benefits under 38 U.S.C.A. § 1805 or 38 U.S.C.A. § 1815. 

Duties to Notify and Assist

The statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Compliance with the duties to notify and assist is not required if additional evidence could not possibly change the outcome of the case. See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In this regard, the Board notes that during her hearing, it was agreed that the record would be held open for 60 days so that she could submit her treatment records and any other evidence she may have in support of her claim.  Additional evidence was received in December 2016 (with a waiver of AOJ review), but as explained above, the evidence did not document a spina bifida diagnosis or its equivalent.  As explained above, the appellant fails to meet the legal criteria for the benefits she is seeking, and as such, further development of the factual evidence by VA would not substantiate the appellant's claim. See 38 C.F.R. § 3.159 (d).  Any failure to obtain this evidence is harmless error, as the appellant's claims fail as a matter of law. Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the duties to notify and assist do not apply. Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.).


ORDER

Benefits under 38 U.S.C.A. § 1805 for disability due to spina bifida are denied. 

Benefits under 38 U.S.C. § 1815 for disability from birth defects other than spina bifida are denied.




____________________________________________
 DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


